COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


    ZACHARIAH C. MANNING,                                 §
                    Appellant,                            §                  No. 08-20-00211-CV
    v.                                                    §                     Appeal from the
    DALLAS INDEPENDENT SCHOOL                             §                   116th District Court
    DISTRICT,
                                                          §                of Dallas County, Texas1
                    Appellee.
                                                          §                   (TC# DC-20-04925)

                                                          §


                                               JUDGMENT

         The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. It appearing to this Court that Appellant is indigent

for purposes of appeal, this Court makes no other order with respect thereto. We further order this

decision be certified below for observance.

         IT IS SO ORDERED THIS 3RD DAY OF FEBRUARY, 2021.


                                                     GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
 We hear this case on transfer from the Fifth Court of Appeals in Dallas and apply that court’s precedent where our
precedent would otherwise be inconsistent. See TEX. R. APP. P. 41.3.